Exhibit 10.2

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

July 31, 2020

AMENDMENT NO. 1 TO BUSINESS UNDERSTANDING AGREEMENT

CSP Technologies, Inc. (“CSP”), and Zosano Pharma Corp. (“Zosano”) agree to
enter into this Amendment No. 1 to Business Understanding Agreement (this
“Amendment”), amending the Business Understanding Agreement (the “BUA”) dated
September 13, 2018 between CSP and Zosano. Except as otherwise defined herein,
all capitalized terms used herein are used as defined in the BUA.

Introduction: Since the date of the BUA, the parties have been working toward a
goal of ramping up production of the Product to reach commercial operation.
During that time the anticipated services to be provided by CSP and other
aspects of the Project and the transactions contemplated by the BUA have
evolved, and to reflect those changes, the parties have agreed to adjust the
pricing contemplated by Annex 1 to the BUA.

Agreement: In recognition of the changes referred to above and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties agree as follows:

1. The Unit Pricing for Commercial Production of the Product as set forth in
Annex 1 to the BUA is hereby amended by, in each case, increasing the Unit
Pricing set forth in said Annex 1 by the related Price Adjuster amount set forth
in Exhibit I hereto, for the specified volume of production in each of the first
[***] years of Commercial Production of the Product. In order to determine the
Price Adjuster for each year, no later than the [***], Zosano will provide CSP
an estimate of Product quantity to be purchased during the coming year.
Throughout the year, that estimate will be used to invoice the applicable Price
Adjuster amount. No later than [***] after the end of the year, the parties will
true up the Price Adjuster to reflect the actual volume of Product purchased.

2. Pursuant to the BUA, the initial Unit Pricing set forth in Annex 1 is
effective for [***] years from the date of the BUA, and pricing is to be
adjusted based on changes in the Consumer Price Index. To the extent the Unit
Pricing is adjusted pursuant to the BUA, this Amendment does not impact any such
changes, but the Price Adjuster specified by Exhibit I hereto will be added to
the Unit Pricing as so adjusted.

3. Also pursuant to the BUA, if Zosano wishes to terminate the Supply Agreement
(or ceases to purchase Product from CSP if the parties do not enter into a
Supply Agreement) for any reason other than due to CSP’s material breach prior
to the time that CSP has produced, and Zosano has purchased, a minimum of
25 million units of Product, Zosano is required to pay to CSP certain amounts as
set forth in the BUA. No such payments will be owed if Zosano terminates the
Supply Agreement in connection with CSP’s material breach. In addition to the
amounts specified in the BUA, if (a) Zosano [***] ceases to purchase Product
from CSP if the parties do not enter into a Supply Agreement) for any reason
other than (i) CSP’s material breach, or (ii) because Zosano does not obtain FDA
approval of the Product, or (b) [***], or (c) [***], in each case, [***], Zosano
will pay to CSP an amount equal to the difference between $4,600,000 and the
amount paid prior to such termination. No such payments will be owed if Zosano
terminates the Supply Agreement in connection with CSP’s material breach.



--------------------------------------------------------------------------------

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

 

4. Except as otherwise set forth herein, the BUA and all terms set forth therein
shall remain in full force and effect.

In witness whereof, the undersigned have executed this Amendment as of the date
set forth above.

 

CSP Technologies, Inc.               Zosano Pharma Corp. By:  

/s/ John Belfance

     By:   

/s/ Steven Lo

Date:   07/27/2020      Date:    31 July 2020



--------------------------------------------------------------------------------

EXHIBIT I

Omitted pursuant to Regulation S-K, Item 601(a)(5).